Opinion issued November 10, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00792-CV
                           ———————————
  IN THE INTEREST OF C.C.F., A.L.F., D.P.F., E.E.F., B.E.H., JR., R.F.B.



                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Case No. 2014-01773J



                         MEMORANDUM OPINION

      On September 15, 2015, appellant, B.H., filed a notice of appeal from an as-

yet-unsigned final decree, and the appeal was assigned to this Court under our

appellate number 01-15-00792-CV. On October 26, 2015, B.H. (or B.E.H. or

E.H.B.) filed a notice of appeal in an already-existing second appeal, arising from

the same trial court cause, under appellate cause number 01-15-00803-CV. In his
notice of appeal filed on October 26, 2015, appellant, B.E.H. or E.H.B., stated he

was appealing from the October 6, 2015 “Final Order Modifying Prior Orders and

Decree for Termination.” Both appeals are from a final judgment signed in trial

court cause number 2014-01773J and both include notices of appeal filed by

appellant, B.H. (or B.E.H. or E.H.B.).

      Accordingly, we consolidate the two appeals, 01-15-00792-CV and 01-15-

00803-CV. Any records and documents filed in cause number 01-15-00792-CV

are consolidated into cause number 01-15-00803-CV. The consolidated appeal

shall proceed under appellate cause number 01-15-00803-CV. Cause number 01-

15-00792-CV is dismissed. See BBG Group, L.L.C. v. MBI Global, L.L.C., No.

14-12-00247-CV, 2012 WL 3241557, at *1 (Tex. App.—Houston [14th Dist.]

Aug. 9, 2012, no pet.) (mem. op.) (consolidating appeals from same judgment into

one appellate cause and dismissing other appellate cause); Livingston v. Arrington,

No. 03-11-00197-CV, 2011 WL 2297705, at *1 (Tex. App.—Austin June 10,

2011, no pet.) (mem. op.) (same).        Briefing will proceed under the briefing

deadlines in cause number 01-15-00803-CV. See TEX. R. APP. P. 38.6.



                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.



                                          2